Exhibit 99.1 FOR IMMEDIATE RELEASE FOR FURTHER INFORMATION January 25, 2012 Brendan J. McGill Executive Vice President, COO/CFO 215-256-8828 Harleysville Savings Financial Corporation Announces Declaration of Regular Cash Dividend and Increased Earnings for the First Fiscal Quarter 2012 Harleysville, PA, January 25, 2012 – Harleysville Savings Financial Corporation (NASDAQ:HARL) reported today that the Company’s Board of Directors declared a regular quarterly cash dividend of $.19 per share on the Company’s common stock.The cash dividend will be payable on February 22, 2012 to stockholders of record on February 8, 2012. Net income for the quarter ended December 31, 2011 was $1,364,000 or $.36 per diluted share compared to $1,216,000 or $.33 per diluted share for the same quarter last year. Ron Geib, President and Chief Executive Officer of the Company, stated, “Given today’s economic and interest rate environment, we are pleased with the solid financial results of the quarter and look forward to another year of creating value for our stakeholders.Despite the lack of growth in assets, we were able to increase the net interest income by reducing the funding cost of the liabilities.We continue to remain focused on increasing core deposit relationships and reducing the amount of advances as they mature.This strategy has allowed our net interest rate spread to increase every quarter this past year from 1.98% a year ago to 2.33% for the current period.Reducing our funding costs while maintaining a portfolio of quality loans and investments should allow us to deliver consistent, ongoing returns for our shareholders.Combining the prudent management of the balance sheet with a highly engaged team of employees is a great beginning to our 25th year as a public company.” The Company’s assets totaled $832.6 million compared to $856.7 million a year ago and stockholders’ tangible book value increased to $15.39 per share from $14.63 a year ago. Harleysville Savings Financial Corporation is the holding company for Harleysville Savings Bank. Established in 1915, Harleysville Savings Bank is a Pennsylvania chartered and federally insured savings bank. Headquartered in Harleysville, PA.The Bank operates from six full-service offices located in Montgomery County and one office located in Bucks County, Pennsylvania. This presentation may contain forward-looking statements (within the meaning of the Private Securities Litigation Reform Act of 1995). Actual results may differ materially from the results discussed in these forward-looking statements. Factors that might cause such a difference include, but are not limited to, general economic conditions, changes in interest rates, deposit flows, loan demand, real estate values and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic; competitive, governmental, regulatory, and technological factors affecting the Company's operations, pricing, products and services. Harleysville Savings Financial Corporation Selected Consolidated Financial Data as of December 31, 2011 (Dollars in thousands except per share data) ( Unaudited) Three Months Ended: Dec 31, Sept 30, June 30, Mar 31, Dec 31, Selected Consolidated Earnings Data Total interest income $ Total interest expense Net Interest Income Provision for loan losses Net Interest Income after Provision for Loan Losses Bank owned life insurance Other income Total other expenses Income before income taxes Income tax expense Net Income $ Per Common Share Data Basic earnings $ Diluted earnings $ Dividends $ Tangible book value $ Shares outstanding Average shares outstanding - basic Average shares outstanding - diluted (Dollars in thousands except per share data) ( Unaudited) Three Months Ended: Dec 31, Sept 30, Jun 31, Mar 31, Dec 31, Other Selected Consolidated Data Return on average assets % Return on average equity % Net interest rate spread % Net yield on interest earning assets % Operating expenses to average assets % Efficiency ratio % Ratio of non-performing loans to total assets at end of period % Loan loss reserve to total loans, net % Stockholders' equity to assets % Dec 31, Sept 30, Jun 30, Mar 31, Dec 31, Selected Consolidated Financial Data Total assets $ Consumer Loans receivable Commercial Loans receivable Loan loss reserve ) Total Loans receivable net Cash & investment securities Mortgage-backed securities Total Investments FHLB stock Checking accounts Savings accounts Certificate of deposit accounts Total Deposits Advances Total stockholders' equity
